In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                      No. 07-18-00278-CR


          LEVI STUART NICHOLS AKA LEVI STUART NICHOLAS, APPELLANT

                                              V.

                             THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 108th District Court
                                       Potter County, Texas
              Trial Court No. 074,586-E, Honorable Douglas R. Woodburn, Presiding

                                      January 10, 2020

                               MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and DOSS, JJ.

          Appellant, Levi Stuart Nichols, appeals the trial court’s judgment by which he was

convicted of possession of a controlled substance. His three issues concern the trial

court’s decision to deny 1) his motion to suppress evidence and 2) the disclosure of

information regarding the confidential informant and the substance of his information. We

affirm.
       Background

       While conducting a drug investigation, officers had appellant under surveillance as

he drove a vehicle. Officer Kyle Hawley observed appellant fail to signal a lane change.

The officer then alerted other nearby officers of the violation, one of which officers

effectuated a stop of appellant. The latter was then immediately placed under arrest, per

prior approval of a supervising officer. Appellant being the vehicle’s only occupant, the

police immediately impounded the vehicle and immediately conducted an inventory

search of it. The inventory resulted in the discovery of marijuana, methamphetamine,

and digital scales, apparently in the trunk of the vehicle. Appellant acknowledged that he

possessed the drugs.

       Appellant was charged with possession of a controlled substance and moved to

suppress the drugs and drug paraphernalia found in the vehicle. Prior to the hearing on

the motion to suppress, the State submitted to the trial court a report that officers had

received information from a confidential informant regarding appellant’s drug trafficking

activities, information which prompted the officers to place appellant under surveillance

which, in turn, ultimately led to the traffic stop, arrest, and inventory.

       At opening of the suppression hearing held the day before trial, the trial court

announced that the report would be made part of the record but would remain sealed to

protect the identity of the confidential informant, effectively denying appellant access to

the information contained therein. Appellant objected and unsuccessfully sought access

to the report.

       The hearing continued, moving on to the issue of suppression.            The State

presented evidence that appellant had been under surveillance, committed a traffic



                                               2
violation other than speeding, and was placed under arrest in accordance with approval

garnered before the surveillance began.

       APD officers testified that the inventory of the vehicle appellant was driving was

conducted according to APD policy’s procedures.           Ultimately, the trial court denied

appellant’s motion to suppress evidence seized during the inventory of the vehicle.

       Issue One – Vehicle Inventory

       Through his first issue, appellant contends that the trial court abused its discretion

by denying his motion to suppress. He contends that the State failed to establish that the

APD officers were conducting a proper vehicle inventory that was in compliance with

department guideline and procedures. More specifically, he maintains that the State

failed to produce evidence that would establish the APD policy on vehicle inventories.

Therefore, he maintains, the State failed to establish the applicable exception to the

Fourth Amendment’s warrant requirement.

       Our analysis begins with the observation that the standard of review is abused

discretion. It obligates us to view the evidence in the light most favorable to the trial

court’s ruling, afford almost complete deference to a trial court’s express or implied

findings of historical fact, and consider de novo the application of the law to those facts.

Marcopoulos v. State, 538 S.W.3d 596, 600 (Tex. Crim. App. 2017). Furthermore, when

the record says nothing about the reasons for the trial judge’s ruling or there are no explicit

fact findings on a particular point and no one requested findings of fact, we imply findings

necessary to support the trial court’s ruling if supported by the evidence. Olivares v. State,

No. 07-17-00372-CR, 2019 Tex. App. LEXIS 494, at *5 (Tex. App—Amarillo Jan. 25,

2019, no pet.) (mem. op., not designated for publication).



                                              3
       Next, “[t]he Fourth Amendment protects the ‘right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures.’” Davis v. United States, 564 U.S. 229, 236, 131 S. Ct. 2419, 180 L. Ed. 2d 285

(2011) (quoting U.S. CONST. amend. IV). “[S]earches conducted outside the judicial

process, without prior approval by judge or magistrate, are per se unreasonable under

the Fourth Amendment—subject only to a few specifically established and well-delineated

exceptions.” Arizona v. Gant, 556 U.S. 332, 338, 129 S. Ct. 1710, 173 L. Ed. 2d 485

(2009) (quoting Katz v. United States, 389 U.S. 347, 356, 88 S. Ct. 507, 19 L. Ed. 2d 576

(1967)).

       One of those established and well-delineated exceptions is the inventory of a

lawfully seized vehicle. Colorado v. Bertine, 479 U.S. 367, 371, 107 S. Ct. 738, 93 L. Ed.
2d 739 (1987). However, an inventory must be conducted pursuant to standardized

criteria or established routine. Camp v. State, No. 07-11-00481-CR, 2013 Tex. App.

LEXIS 15352, at *6 (Tex. App.—Amarillo Dec. 19, 2013, pet. ref’d) (mem. op., not

designated for publication). The general legality of an inventory search does not turn on

whether the inventory policy is written. State v. Molder, 337 S.W.3d 403, 410 n.7 (Tex.

App.—Fort Worth 2011, no pet.) (citing United States v. Skillern, 947 F.2d 1268, 1275

(5th Cir. 1991)); see Richards v. State, 150 S.W.3d 762, 771 (Tex. App.—Houston [14th

Dist.] 2004, pet. ref’d).

       Standardized criteria or established routine must limit police discretion as to 1)

whether to search the vehicle and 2) the scope of an inventory, especially with regard to

dealing with closed containers. Camp, 2013 Tex. App. LEXIS 15352, at *6 (citing Bertine,
479 U.S. at 375–76, 374 & n.6). Consistent with the Fourth Amendment, police may open



                                            4
closed containers as part of the inventory of an automobile, as long as they do so

according to standard police procedures and as long as they do not act in bad faith or for

the sole purpose of investigation. See Florida v. Wells, 495 U.S. 1, 4, 110 S. Ct. 1632,

109 L. Ed. 2d 1 (1990); Bertine, 479 U.S. at 369 (search of closed backpack found in

vehicle). The Court in Wells elaborated:

       Our view that standardized criteria . . . or established routine . . . must
       regulate the opening of containers found during inventory searches is based
       on the principle that an inventory search must not be a ruse for a general
       rummaging in order to discover incriminating evidence. The policy or
       practice governing inventory searches should be designed to produce an
       inventory. The individual police officer must not be allowed so much latitude
       that inventory searches are turned into “a purposeful and general means of
       discovering evidence of crime[.]”

Wells, 495 U.S. at 4 (citations omitted).

       Relying heavily on this Court’s opinion in Camp, 2013 Tex. App. LEXIS 15352,

appellant maintains that, if the APD had an inventory policy concerning closed containers,

said policy is not demonstrated by the record. We disagree and distinguish the case at

bar from the facts presented to this Court in Camp.          In Camp, we observed that

inventorying officers gave uncertain and contradictory testimony and struggled to express

a department policy or criteria for opening closed containers. Id. at *10. We concluded

the “[the APD] may have had in place a policy or standardized criteria to guide an officer’s

decision whether to open . . . a closed container when inventorying a vehicle’s contents,

but this record does not tell us so.” Id. at *12.

       Here, unlike in Camp, the record contains sufficient evidence for the trial court to

have implicitly found the department’s inventory policy permitted officers to open any

closed but unlocked containers, the vehicle’s trunk being one of them and the backpack

being another. Officer Nick Burns participated in the inventory of the vehicle and testified


                                              5
about the department’s policy. He explained that the department will typically decide to

impound the car if there was only one occupant and that occupant was arrested. The

department will call to have it towed, but before towing, an officer will conduct an inventory

to protect against claims of theft or damage. The inventory consists of searching all

places accessible to the public unless they are locked and the key is unavailable. Those

areas include the front and back seat and trunk of the vehicle and closed containers.

Items found are then noted.

       No officer specified that the aforementioned areas are those expressly mentioned

in the department’s policy. Nonetheless, other testimony indicated the inventory at bar

conformed with that policy.     For instance, when specifically asked whether officers

conducting the inventory followed proper procedures per APD policy, Corporal Anthony

Kennedy, who directly participated in the inventory, answered in the affirmative. See

Johnson v. State, No. 07-11-00186-CR, 2013 Tex. App. LEXIS 6268, at *2, *8–9 (Tex.

App.—Amarillo May 21, 2013, no pet.) (mem. op, not designated for publication)

(affirming denial of motion to suppress in case where inventorying officer opened vehicle

console and discovered contraband; no written department inventory policy was put in

evidence, but an officer testified that his inventory, including opening the console

compartment, was according to department regulations). Given that the trial court denied

the motion to suppress, we must imply that the trial court found the testimony of Burns

and Kennedy, when combined, meant that department policy allowed inventorying the

seats, trunk, and other unlocked areas accessible to the public, including closed,

unlocked containers.




                                              6
        The record before us demonstrates that the APD policy concerning inventory of

impounded vehicles permits officers to look into closed but still accessible containers

during the inventory process. Officers explained that accessibility is the key consideration

and provided illustrations to delineate between locked-and-inaccessible locations and

closed-but-accessible locations. The record suggests that, when officers accessed the

trunk by way of an accessible release while they were in the passenger compartment and

then found a backpack in the trunk, the backpack, too, was accessible and subject to

inventory.     Upon inventorying it, they found the contraband in question.                      From the

foregoing, the trial court could have concluded that the inventory constituted a reasonable

exception to the Fourth Amendment’s warrant requirement and did not violate appellant’s

constitutional rights.1 We overrule appellant’s first issue.

        Issues Two and Three – Access to Information Regarding Confidential Informant

        Appellant complains in his second issue that the trial court’s refusal to permit him

access to the State’s report containing the information from and identity of the confidential

informant denied him his rights to due process. From that contention springs his third

issue in which he maintains the trial court’s decision to withhold the information also

served to deny him his constitutional right to effective assistance of counsel. We overrule

the issues since they were not preserved for review.




        1   The minimal time between the stop, arrest, and commencement of the inventory here could raise
suspicions. Indeed, the record illustrates that the officers obtained prior permission to arrest appellant for
a traffic violation before he committed any such violation. That over ten officers were on scene at the time
of the inventory adds to the notion that the overall plan may have been to arrest appellant, who an informant
indicated may possess contraband, for the sole purpose of searching the vehicle for that contraband. Yet,
that was not what appellant argued below or here. Nor did he request the court to issue fact findings on
whether the totality of the circumstances evinced an intent on the part of the police to conduct a pretextual
inventory search. And, because we must imply findings to support the trial court’s decision, we must imply
that the trial court interpreted the evidence as indicating the officers acted without pretextual intent.

                                                      7
      A claim of denied due process may be waived on appeal if not raised at trial.

Anderson v. State, 301 S.W.3d 276, 280 (Tex. Crim. App. 2009). The same is true of

complaints about a trial court’s decision denying the defendant the effective assistance

of counsel. See Murray v. State, 24 S.W.3d 881, 890 & n.3 (Tex. App.—Waco 2000, pet.

ref’d). Neither of the complaints now urged by appellant was asserted below. Thus, they

were waived.

      We affirm the trial court’s judgment.

                                                            Per Curiam



Do not publish.




                                              8